Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 26, 2015

                                     No. 04-15-00459-CR

                              Ex Parte Adam Wayne INGRAM,
                                         Appellant

                  From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015W0279
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER

       The Appellant’s first motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on September 21, 2015.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court